IAD_.2AT2p0eal   Dkt.



                                    IN THE SUPREME COURT OF PENNSYLVANIA
                                                   MIDDLE DISTRICT


            COMMONWEALTH OF PENNSYLVANIA,                       :   No. 351 MAL 2020

                                      Respondent
                                                                :   Petition for Allowance of Appeal
                                                                :   from the Order of the Superior Court
                               v.



            SHERON JALEN PURNELL,

                                      Petitioner


                                                       ORDER



          PER CURIAM

                        AND NOW, this 9th day of December, 2020, the Petition for Allowance of Appeal

          is GRANTED. The issues as stated by petitioner are:



                 (1) Did the Superior Court err in affirming the trial court's decision to permit a dog to
                     accompany a testifying witness?

                 (2) Mindful of the rights of the accused, should a showing of need for special
                     accommodation be required prior to its allowance?